Citation Nr: 0010539	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to May 1991.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1992 RO decision, which, in pertinent 
part, granted service connection with a 30 percent disability 
rating for hypertensive cardiovascular disease with left 
ventricular hypertrophy.

In August 1996, the Board remanded the veteran's case for 
additional development, to include affording the veteran an 
opportunity to attend a new VA examination.  
 
In a May 1999 decision, the RO confirmed the 30 percent 
disability rating assigned under 38 C.F.R. § 4.104; 
Diagnostic Code 7007.  By this decision, the RO also 
recharacterized the veteran's service-connected disorder as 
hypertensive cardiovascular disease after finding that 
ventricular hypertrophy was not noted on examination.


REMAND

The veteran and his representative contend that the veteran's 
hypertensive cardiovascular disease is more severe than 
indicated by the current 30 percent disability rating.  

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter Court) has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet. App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, VA has a duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Initially, the Board notes that the regulations pertaining to 
rating cardiovascular disabilities, which include 
hypertensive cardiovascular disease, were revised effective 
January 12, 1998.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.  

Accordingly, in order to properly rate the veteran's heart 
disorder, the VA must have competent medical evidence that 
indicates the severity of the veteran's service-connected 
disorder in terms consistent with both the new rating 
provisions and the old.  In the instant matter, as explained 
below, the medical evidence of record does not contain a full 
description of all the factors pertaining to the new 
criteria.  Therefore, the Board must remand the claim for 
medical and adjudicative reevaluation under both the old and 
new rating criteria to avoid any possibility of prejudice to 
the claimant.  38 C.F.R. §§ 4.2, 19.9 (1999); Karnas, supra.
 
Review of the record reveals that while the veteran has had 
more recent inpatient and outpatient treatment related to 
cardiovascular problems, he was last afforded a VA heart and 
hypertension examination in April 1997.  This examination did 
not result in certain findings of fact regarding criteria 
essential for evaluating the veteran's claim.  Specifically, 
the examiner performing that examination failed to conduct a 
stress test, and he did not indicate the workload, measured 
in metabolic equivalents (METs), which would result in 
dyspnea, fatigue, angina, dizziness, or syncope.  The Board 
notes that stress test results and METs are incorporated into 
the current schedular criteria applicable to evaluating 
hypertensive cardiovascular disease.  See 38 C.F.R. Part 4, § 
4.104, DC 7007 (1999).

The Board notes that under the provisions in effect since 
January 12, 1998, the disability rating for the veteran's 
hypertensive cardiovascular disease could be increased from a 
30 percent evaluation to a 60 percent evaluation, if there 
were evidence of more than one episode of acute congestive 
heart failure in the past year; or if there were evidence 
that a workload of greater than 3 METs but not greater than 5 
METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there were evidence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Additionally, the criteria for a 100 percent evaluation also 
contemplate METs levels.  38 C.F.R. § 4.104; Diagnostic Code 
7007.

Since the Board cannot properly evaluate the veteran's 
current level of disability absent findings regarding one of 
the criteria necessary for evaluating the veteran's 
hypertensive cardiovascular disease under the current 
provisions, the veteran's case must be remanded for a new VA 
examination to obtain the METs levels.  The Board notes that 
in addition to these specified findings, the examiner should 
report all clinical findings that correlate with both the old 
and the new rating criteria.

In order to be certain that the medical findings are reported 
in a manner consistent with both the current and the former 
rating criteria, the examining physician should be given 
copies of both the old and the new diagnostic criteria used 
in evaluating the veteran's heart disease.  Additionally, the 
examiner should be asked to comment as to the presence or 
absence of each symptom and finding required under both the 
new and the old rating criteria for ratings from zero to 100 
percent, and, where present, comment on the frequency and/or 
severity of each symptom and finding.  

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b) (1999), his 
claim for an increase shall result in the denial of his claim 
in the event he fails to cooperate by attending the requested 
VA examination.

The Board is also aware that there may be additional medical 
evidence available regarding the veteran's hypertensive 
cardiovascular disease that is not already on file.  Noted in 
this regard is the fact that the file contains no records of 
treatment later than April 1999.  Copies of any records of 
ongoing treatment for this disorder should be obtained and 
associated with the claims file before the veteran undergoes 
further examination.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The RO is also respectfully advised that because this case is 
based on an appeal of the rating assigned by its January 1992 
decision, which granted the veteran's original claim of 
service connection for hypertensive cardiovascular disease at 
issue, consideration must be given to whether or not separate 
ratings should be assigned for the heart disorder for 
separate periods of time, based on the facts found (a 
practice known as "staged" ratings).  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for an increased 
rating for hypertensive cardiovascular disease is remanded to 
the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which are not 
already on file.

Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment records 
pertinent to his claim.  Specifically 
noted in this regard are records 
subsequent to April 1999.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, to determine the nature, 
extent, and severity of his service-
connected  hypertensive cardiovascular 
disease.  Any further indicated special 
studies should be conducted.  The claims 
file, a copy of both the current and the 
former criteria used in rating 
hypertensive cardiovascular disease, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.

The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria appropriate to rating 
hypertensive cardiovascular disease under 
the rating provisions in effect prior to 
January 12, 1998.  This should include an 
opinion on whether more than light manual 
labor or more than sedentary employment 
is not feasible; whether the veteran has 
marked enlargement of the heart; and 
whether there is congestive heart 
failure.

In addition, the examiner is requested to 
comment on the manifestation of 
symptomatology associated with 
hypertensive cardiovascular disease as 
identified in the current rating 
provisions, such as evidence of: 
congestive heart failure; workload 
restrictions, measured in METs, resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular 
dysfunction with ejection fraction.  A 
complete rationale should be provided for 
the opinions given.  

If the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops cannot be made by a laboratory 
determination by exercise testing for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
rating for hypertensive cardiovascular 
disease with consideration of both the 
previous and the amended criteria for 
rating disorders of the cardiovascular 
system, and the criteria more favorable 
to the veteran should be applied.  
Karnas, supra. However, a rating under 
the revised criteria may not be assigned 
prior to the effective date of the 
regulation.  Consideration should also be 
given as to whether or not staged ratings 
are necessary.  Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. 

The veteran need take no further action until he is informed, 
but he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

